DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6, 8-9, 12, 15-20, 22-25, 27, 29-31 and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 33 recite the limitation "the coating material consists essentially of an admixture of an aqueous medium, the hydrogel polymer and hydrophilic polymer" in lines 2-3, however, independent claim 1 from which claims 17 and 33 depend from requires the coating material to comprise hydrogel polymer admixed with the photosynthetic organisms. Thus, it is not clear if the limitation “the coating material consists essentially of an admixture of an aqueous medium, the hydrogel polymer and hydrophilic polymer” also requires the photosynthetic organism to be included with the 
Claim 31 recites the limitation "the coating material consists essentially of an admixture of an aqueous medium and the hydrogel polymer" in lines 2-3, however, independent claim 1 from which claim 31 depends from requires the coating material to comprise hydrogel polymer admixed with the photosynthetic organisms. Thus, it is not clear if the limitation “the coating material consists essentially of an admixture of an aqueous medium and the hydrogel polymer” also requires the photosynthetic organism to be included with the coating material. Further clarification is requested and appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 6, 8, 12, 15-16, 31, 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al (previously cited, JPH0957058 A; English machine translation is provided) (hereinafter “Tsutsumi”) in view of Abdel-Fattah et al. (previously cited, US 2014/0242676) (hereinafter “Abdel-Fattah”).
Regarding claims 1 and 3, Tsutsumi discloses a carbon dioxide capture device, comprising:  	a substrate having at least one coatable surface (inner wall of reactor (22; corresponds to the instant substrate) receiving a polypropylene filter carrier layer (23) on a surface thereof; see FIG. 2; ¶ [0039] of the English machine translation), wherein the substrate inhibits the transmission of water through a thickness thereof and along a length and width thereof (the reactor (22) is a closed reactor having an inner wall, an upper wall and includes a carbon dioxide inlet at a bottom of the reactor, and an outlet at the upper wall of the reactor; see ¶ [0014], [0033] and [0039]-[0040]); and  	a carbon dioxide capture coating composition on the at least one coatable surface of the substrate (polypropylene filter carrier layer (23) affixed on the inner wall  of the reactor (22); see FIG. 2; ¶ [0033], [0039]-[0040]), wherein the carbon dioxide capture coating composition comprises a coating material (polypropylene filter carrier layer (23)) and photosynthetic organisms (photosynthetic organisms are affixed on a surface of the polypropylene filter carrier layer (23); see FIG. 2; ¶ [0033], [0039]-[0040]). 	Assuming arguendo that the substrate (i.e., inner wall of the reactor) of Tsutsumi 
Regarding claim 4, modified Tsutsumi discloses wherein photosynthetic microorganism are affixed to the at least one coatable surface of the substrate (the inner wall (corresponds to the instant substrate) comprises a polypropylene filter carrier layer (23) comprising microalgae (24) affixed on a surface thereof; see FIG. 2; ¶ [0033], [0039]-[0040]). Modified Tsutsumi does not explicitly disclose wherein the photosynthetic organisms are selected from a group of cyanobacteria consisting of
synechococcus leopoliensis, Spirulina sp., Synechocystis sp., Gloeocapsa alpicola, Agmenellum quadruplicatum, Anabaena sp., Anabaena variabilis, and Nostoc muscorum. However, it would have been obvious to one of ordinary skill in the art the time effective filing date to have substituted the type of the photosynthetic organisms capturing the carbon dioxide in the device of modified Tsutsumi with the claimed photosynthetic organisms because such modification would have been the simple substitution of one known photosynthetic organism for another for the predictable result of capturing the carbon dioxide gas. 	Abdel-Fattah further discloses wherein the photosynthetic organisms employed in capturing the carbon dioxide include Synechocystis sp. (see Abdel-Fattah at ¶ [0021]). In view of Abdel-Fattah, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the photosynthetic organisms of modified Tsutsumi with that of Abdel-Fattah because such modification 
Regarding claims 6, 8 and 15, modified Tsutsumi discloses wherein the hydrogel polymer is selected from a group of hydrogel polymers consisting of alginate, polyacrylamide, and polyacrylate (e.g., alginate, see Abdel-Fattah at ¶¶ [0011]-[0012], [0168] and [0172]).
Regarding claim 12, modified Tsutsumi further discloses wherein the substrate (inner wall of the reactor) is in the form of an enclosure having a carbon dioxide receiving space at least partially defined by the at least one coatable surface (i.e., the space within the enclosed reactor (22) between the inner wall of the reactor; see ¶¶ [0034], [0039] and FIG. 2), such that the carbon dioxide capture coating composition (23) is within a carbon dioxide capture environment defined by the carbon dioxide receiving space (the coating composition (23) is affixed on the substrate (inner wall of the reactor) and the carbon dioxide gas is supplied into the receiving space defined between the inner wall of the reactor; see, Tsutsumi, FIG. 2, ¶¶ [0039]). 	Modified Tsutsumi discloses the claimed invention except for the claimed shape of the coating substrate. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shape of the coating substrate of modified Tsutsumi to have a beverage bottle shape since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art (see MPEP 2144.04 IV.B.) Further, one of ordinary skill in the art would have been motivated to have replaced the substrate of modified Tsutsumi with a beverage bottle because such modification would have been the simple substitution of 
Regarding claim 16, modified Tsutsumi further discloses wherein the coating material comprises a hydrophilic polymer selected from a group of hydrophilic polymers consisting of hydroxy ethyl cellulose, carboxy methyl cellulose, xanthan gum, guar gum, and polyvinyl acetate (Abdel-Fattah discloses wherein the coating material is formed of a combination of alginate and polyacrylamide; see ¶¶ [0012], [0030]).  	
Regarding claim 31, modified Tsutsumi further discloses wherein the coating material consists essentially of an admixture of hydrogel polymer and aqueous medium (hydrogel polymer intrinsically contains water, see Abdel-Fattah at ¶¶ [0011]-[0012], [0168] and [0172]); and  	the carbon dioxide capture coating composition consists essentially of the coating material and the photosynthetic organisms (see Claim 1).
Regarding claim 34, the carbon dioxide capture coating composition of modified Tsutsumi is structurally the same as the instant carbon dioxide capture coating composition and thus fully capable of providing an hourly carbon dioxide capture rate of at least 0.25 millimoles per square meter of the substrate.
Claims 9, 16-17 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Abdel-Fattah as applied to claim 1 above, and further in view of Andersen et al (previously cited, US 2012/0208255) (hereinafter “Andersen”).
Regarding claim 16, modified Tsutsumi discloses the limitations set forth in claim 1 above. 	Modified Tsutsumi further discloses wherein the coating material comprises a hydrophilic polymer selected from a group of hydrophilic polymers consisting of hydroxy ethyl cellulose, carboxy methyl cellulose, xanthan gum, guar gum, and polyvinyl acetate (Abdel-Fattah discloses wherein the coating material is formed of a combination of alginate and polyacrylamide; see ¶¶ [0012], [0030]).
 	Assuming arguendo that modified Tsutsumi does not disclose wherein the coating material comprises a hydrophilic polymer selected from a group of hydrophilic polymers consisting of hydroxy ethyl cellulose, carboxy methyl cellulose, xanthan gum, guar gum, and polyvinyl acetate. Tsutsumi discloses wherein the coating composition supporting the photosynthetic microorganisms can be constructed from a variety of materials (see ¶ [0040]). 	Andersen discloses a polymer matrix for immobilizing microorganisms on a surface thereof (e.g., algae; see ¶ [0032]), the polymer matrix comprising a mixture of two or more materials including alginate, polyacrylamide, cellulose and its derivatives and xanthan gums, and microorganisms admixed with the mixture of the two more materials (see Andersen at ¶¶ [0038]-[0039], [0040], [0046], [0050] and [0060]-[0062]; FIG. 1). 	In view of Andersen, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the composition of the coating material of modified Tsutsumi to comprise two or more materials including a mixture of alginate and xanthan gum materials admixed with the microorganisms, as disclosed by In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Regarding claim 17, modified Tsutsumi further discloses wherein the coating material consists essentially of an admixture of hydrogel polymer and aqueous medium (hydrogel polymer intrinsically contains water, see Abdel-Fattah at ¶¶ [0011]-[0012], [0168] and [0172]); and  	the carbon dioxide capture coating composition consists essentially of the coating material and the photosynthetic organisms (see Claim 1).  	Modified Tsutsumi further discloses wherein the coating material comprises a hydrophilic polymer selected from a group of hydrophilic polymers consisting of hydroxy ethyl cellulose, carboxy methyl cellulose, xanthan gum, guar gum, and polyvinyl acetate (Abdel-Fattah discloses wherein the coating material is formed of a combination of alginate and polyacrylamide; see ¶¶ [0012], [0030]).
 	Modified Tsutsumi does not explicitly disclose wherein the coating material further comprises a xanthan gum. However, Tsutsumi discloses wherein the coating In re Leshin
Regarding claim 9, the carbon dioxide capture coating composition of modified Tsutsumi is structurally the same as the instant carbon dioxide capture coating composition and thus fully capable of providing an hourly carbon dioxide capture rate of at least 0.25 millimoles per square meter of the substrate.
Regarding claim 33, modified Tsutsumi further discloses wherein the coating material consists essentially of an admixture of hydrogel polymer and aqueous medium (hydrogel polymer intrinsically contains water, see Abdel-Fattah at ¶¶ [0011]-[0012], [0168] and [0172]); and  	the carbon dioxide capture coating composition consists essentially of the coating material and the photosynthetic organisms (see Claim 1).  	Modified Tsutsumi further discloses wherein the coating material comprises a hydrophilic polymer selected from a group of hydrophilic polymers consisting of hydroxy ethyl cellulose, carboxy methyl cellulose, xanthan gum, guar gum, and polyvinyl acetate (Abdel-Fattah discloses wherein the coating material is formed of a combination of alginate and polyacrylamide; see ¶¶ [0012], [0030]).
 	Assuming arguendo that modified Tsutsumi does not disclose wherein the coating material comprises a hydrophilic polymer selected from a group of hydrophilic polymers consisting of hydroxy ethyl cellulose, carboxy methyl cellulose, xanthan gum, guar gum, and polyvinyl acetate. However, Tsutsumi discloses wherein the coating composition supporting the photosynthetic microorganisms can be constructed from a variety of materials (see ¶ [0040]). 	Andersen discloses a polymer matrix for immobilizing microorganisms on a surface thereof (e.g., algae; see ¶ [0032]), the polymer matrix comprising a mixture of In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 	Furthermore, the limitation “wherein the carbon dioxide capture coating composition is formed on the at least one coatable surface one of prior to and in conjunction with the hydrogel polymer becoming cross-linked” fails to further limit the claimed device structurally because said limitation is directed to a process by which the coating composition is formed on the at least one coatable surface (i.e., it is a product-.
Claims 18-20, 22-25, 27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al (JPH0957058 A; English machine translation is provided) (hereinafter “Tsutsumi”) in view of Abdel-Fattah et al. (previously cited, US 2014/0242676) (hereinafter “Abdel-Fattah”), Andersen et al (previously cited, US 2012/0208255) (hereinafter “Andersen”) and Aikens et al. (previously cited, US 2009/0181434) (hereinafter “Aikens”).
Regarding claims 18 and 23, Tsutsumi discloses a carbon dioxide capture device, comprising:  	a substrate having at least one coatable surface (inner wall of reactor (22) receiving a polypropylene filter carrier layer (23) on a surface thereof; see FIG. 2; ¶ In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).   	Modified Tsutsumi does not explicitly disclose a device encasement having the carbon dioxide capture devices engaged therewith, wherein the device encasement retains each of the carbon dioxide capture devices in one of fixed and movable relation to each adjacent one of the carbon dioxide capture devices. 	Modified Tsutsumi discloses the claimed invention except for the duplication of the carbon dioxide capture device. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have duplicated the carbon dioxide capture device of modified Tsutsumi, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art (see MPEP § 2144.04 VI. B.). One would have been motivated to have duplicated the carbon dioxide 
Regarding claim 19, the carbon dioxide capture devices of modified Tsutsumi are structurally the same as the instant carbon dioxide capture devices and thus fully capable of performing the recited functions. 	Assuming arguendo that the carbon dioxide capture devices of modified 2 capture rate of at least about 0.02 metric tons per square meter of plan-view area of the device encasement. However, modified Tsutsumi discloses the structure of the claimed carbon dioxide capture devices and the device encasement. Thus, it would have been obvious to one of ordinary skill in the art the time of the effective filing date to have scaled the carbon dioxide capture devices of modified Tsutsumi to provide an annualized CO2 capture rate of at least 0.02 metric tons per square meter of plan-view area of the device encasement. One of ordinary skill in the art would have been motivated to make said modification since scaling up or down of the structure of modified Tsutsumi would have been matter of design choice which a person of ordinary skill in the art would have found obvious.
Regarding claim 20, modified Tsutsumi discloses wherein the carbon dioxide capture devices being engaged with the device encasement includes the carbon dioxide capture devices arranged in a side-by-side arrangement (see Aikens at FIG. 12).
Regarding claims 22, 27 and 29, modified Tsutsumi further discloses wherein the coating material comprises a hydrophilic polymer selected from a group of hydrophilic polymers consisting of hydroxy ethyl cellulose, carboxy methyl cellulose, xanthan gum, guar gum, and polyvinyl acetate (Abdel-Fattah discloses wherein the coating material is formed of a combination of alginate and polyacrylamide; see ¶¶ [0012], [0030]).
 	Assuming arguendo that modified Tsutsumi does not disclose wherein the coating material comprises a hydrophilic polymer selected from a group of hydrophilic polymers consisting of hydroxy ethyl cellulose, carboxy methyl cellulose, xanthan gum, guar gum, and polyvinyl acetate. However, Tsutsumi discloses wherein the coating In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 	Modified Tsutsumi does not explicitly disclose wherein the coating material In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).synechococcus leopoliensis, Spirulina sp., Synechocystis sp., Gloeocapsa alpicola, Agmenellum quadruplicatum, Anabaena sp., Anabaena variabilis, and Nostoc muscorum. However, it would have been obvious to one of ordinary skill in the art the time effective filing date to have substituted the type of the photosynthetic organisms capturing the carbon dioxide in the device of modified Tsutsumi with the claimed photosynthetic organisms because such modification would have been the simple substitution of one known photosynthetic organism for another for the predictable result of capturing the carbon dioxide gas. 	Abdel-Fattah further discloses wherein the photosynthetic organisms employed in capturing the carbon dioxide include Synechocystis sp. (see Abdel-Fattah at ¶ [0021]). In view of Abdel-Fattah, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the photosynthetic organisms of modified Tsutsumi with that of Abdel-Fattah because such modification would have been the simple substitution of one known photosynthetic organisms with another for the predictable result of capturing the carbon dioxide gas.
Regarding claim 24, modified Tsutsumi discloses wherein the device encasement retains at least a portion of the carbon dioxide capture devices in 
Regarding claim 25, modified Tsutsumi discloses wherein the carbon dioxide capture devices being engaged with the device encasement includes the carbon dioxide capture devices being arranged in a side-by-side arrangement; and  	the device encasement having at least a portion of the carbon dioxide capture devices retained in movable relation to one or more other ones of the carbon dioxide capture devices includes a first one of the carbon dioxide capture devices being retained to enable lateral translation with respect to a second one of the carbon dioxide capture devices (see rejection of claim 18 above, and ¶¶ [0175]-[0178] and [0181]-[0182]; FIG. 12 of Aikens). 	Assuming arguendo that the device encasement of modified Tsutsumi not disclosing retaining at least a portion of the carbon dioxide capture devices in movable relation to one or more other ones of the carbon dioxide capture devices including a first one of the carbon dioxide capture devices being laterally translatable with respect to a second one of the carbon dioxide capture devices. 	Aikens disclose wherein various types of conveyor can be employed with the bioreactors configured to arrange the plurality of bioreactor in rows, column s or grid arrangements (see Aikens at ¶ [0180]). The conveyors are also configured to different bioreactors at different times (see Aikens at ¶ [0182]). Aikens further discloses wherein the device encasement allows the plurality of carbon dioxide capture devices to be moved and selectively change their position to optimize their exposure to light. In view of Aikens, it would have been obvious to one of ordinary skill in the art at the time of the 
Regarding claim 30, modified Tsutsumi further discloses wherein the substrate of each of the carbon dioxide capture devices is in the form of a body (the reactor (22) forms an enclosed space receiving the carbon dioxide capture coating composition; see Tsutsumi at ¶¶ [0034], [0039] and FIG. 2); and  	the carbon dioxide capture coating composition (23) is within an interior space of the body such that the carbon dioxide capture coating composition is within a carbon dioxide capture environment defined by the interior space (the coating composition (23) is affixed on the substrate (inner wall of the reactor) and the carbon dioxide gas is supplied into the receiving space defined between the inner wall of the reactor; see Tsutsumi at FIG. 2, ¶¶ [0039]). 	Modified Tsutsumi discloses the claimed invention except for material of the substrate. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have substituted the material of the substrate of In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  	
Response to Arguments
Applicant’s amendments have overcome the objection to the claim(s) from the previous Office Action.
Applicant’s amendments have overcome the 112(a) rejection(s) from the previous Office Action.
In view of the claims amendment and applicant’s arguments, the rejection of Claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Gosse et al in view of Abdel-Fattah et al, have been withdrawn.
Applicant contends on page 34 of the Remarks that Abdel-Fattah present no disclosure or suggestion that the biocompatible polymer is or is intends to be in a form that is coatable. In response, it is noted that Tsutsumi is the primary reference and the reference of Abdel-Fattah is relied on for disclosing the material of the coating composition. Furthermore, the coating composition of the combination comprises the claimed material and thus capable of being adhered to a substrate. 
In response to the argument presented pages 36 to 37, item “i”, the examiner respectfully disagrees with the applicant’s characterizing of the reference of Abdel-Fattah. Abdel-Fattah explicitly discloses the advantage of encapsulating microalgae into 
In response to the argument presented pages 37 to 38, item “ii”, it is noted that the claims do not preclude from the outer surface of the coating composition to comprise some photosynthetic microorganisms. Further, the primary reference of Tsutsumi does not preclude from employing carrier having the photosynthetic microorganisms embedded therein. It is further noted that both references of Tsutsumi and Abdel-Fattah are related to carbon sequestration devices. Thus, modifying the reference of Tsutsumi with Abdel-Fattah would not render Tsutsumi inoperable.
In response, the applicant’s argument that the combination of Tsutsumi with Abdel-Fattah would render the device of Tsutsumi inoperable for its intended purpose, this is not persuasive. Again, the devices of both references are directed to carbon dioxide sequestration and directing some of the carbon dioxide into the coating material of modified Tsutsumi would not render the device of Tsutsumi inoperable since the device will still remove carbon dioxide.
Regarding the language “consisting essentially of” of amended claims 17, 31 and 33, it is noted that the specification does not preclude inorganic carbon from being a component of the coating composition. Further, the specification does not state or suggest that inclusion of additional material such inorganic carbon would change the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799